           Case 18-02735            Doc 62     Filed 04/09/19 Entered 04/09/19 13:14:52                 Desc Main
                                                 Document     Page 1 of 9



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                   Eastern DIVISION

       In re: OLSON, STEVEN T.                              §     Case No. 18-02735
                                                            §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Eugene Crane, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $1,731,487.67                          Assets Exempt:      $1,740,277.52
      (without deducting any secured claims)

      Total Distributions to Claimants:   $66,221.47              Claims Discharged
                                                                  Without Payment:      $1,567,563.44


      Total Expenses of Administration:    $14,287.58




               3) Total gross receipts of $80,509.05 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $80,509.05 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-02735          Doc 62     Filed 04/09/19 Entered 04/09/19 13:14:52                 Desc Main
                                               Document     Page 2 of 9



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                     $86,000.00                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00           $14,287.58           $14,287.58           $14,287.58


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                            $2,402,685.08        $1,620,676.82        $1,620,676.82           $66,221.47


   TOTAL DISBURSEMENTS                         $2,488,685.08        $1,634,964.40        $1,634,964.40           $80,509.05




                 4) This case was originally filed under chapter 7 on 01/31/2018. The case was pending for 13
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        03/15/2019                        By: /s/ Eugene Crane
                                                                         Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 18-02735              Doc 62         Filed 04/09/19 Entered 04/09/19 13:14:52                        Desc Main
                                                          Document     Page 3 of 9




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 SAVINGS: ALLIANT CREDIT UNION (APPROX.)                                                        1129-000                             $51,574.13

 Inherited IRA                                                                                  1229-000                             $28,934.92

                             TOTAL GROSS RECEIPTS                                                                                    $80,509.05

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


      N/F        Chase Mortgage               4110-000                $86,000.00                       NA                NA                  NA

                   TOTAL SECURED                                      $86,000.00                    $0.00              $0.00              $0.00




UST Form 101-7-TDR ( 10 /1/2010)
             Case 18-02735            Doc 62   Filed 04/09/19 Entered 04/09/19 13:14:52                Desc Main
                                                 Document     Page 4 of 9




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM          CLAIMS            CLAIMS                  CLAIMS           CLAIMS
   PAYEE                                 TRAN.         SCHEDULED          ASSERTED                ALLOWED            PAID
                                         CODE

 Trustee, Fees - Eugene Crane           2100-000                 NA            $7,275.45           $7,275.45        $7,275.45

 Attorney for Trustee Fees - Crane,     3110-000                 NA            $4,974.00           $4,974.00        $4,974.00
 Simon, Clar & Dan
 Attorney for Trustee, Expenses -       3120-000                 NA             $156.23             $156.23             $156.23
 Crane, Simon, Clar & Dan
 Banking and Technology Service         2600-000                 NA             $642.90             $642.90             $642.90
 Fee - Rabobank, N.A.
 Income Taxes - Internal Revenue        2810-000                 NA             $338.00             $338.00             $338.00
 Service (post-petition) - United
 States Treasury
 Accountant for Trustee Fees (Other     3410-000                 NA             $901.00             $901.00             $901.00
 Firm) - Kutchins, Robbins &
 Diamond, Ltd.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                 NA           $14,287.58          $14,287.58       $14,287.58
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                              UNIFORM            CLAIMS              CLAIMS            CLAIMS                  CLAIMS
         PAYEE
                             TRAN. CODE        SCHEDULED            ASSERTED          ALLOWED                   PAID

                                                             None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                    CLAIMS
                                                   UNIFORM       CLAIMS
 CLAIM                                                                             ASSERTED          CLAIMS       CLAIMS
                       CLAIMANT                     TRAN.     SCHEDULED
  NO.                                                                           (from Proofs of     ALLOWED        PAID
                                                    CODE     (from Form 6E)
                                                                                     Claim)


                                                             None




UST Form 101-7-TDR ( 10 /1/2010)
             Case 18-02735         Doc 62      Filed 04/09/19 Entered 04/09/19 13:14:52          Desc Main
                                                 Document     Page 5 of 9




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                          CLAIMS
                                        UNIFORM        CLAIMS
                                                                         ASSERTED         CLAIMS             CLAIMS
 CLAIM NO.         CLAIMANT              TRAN.      SCHEDULED
                                                                      (from Proofs of    ALLOWED              PAID
                                         CODE      (from Form 6F)
                                                                           Claim)

     1        BAC Home Loans            7200-000      $2,389,576.99      $1,620,676.82   $1,620,676.82       $66,221.47
              Servicing LP c/o
              Codilis and Associates,
              P.C.

    N/F       Chase Card                7100-000        $12,810.09                 NA              NA               NA


    N/F       Chase Card                7100-000           $298.00                 NA              NA               NA


    N/F       Lauren Tratar             7100-000             $0.00                 NA              NA               NA


            TOTAL GENERAL
           UNSECURED CLAIMS                           $2,402,685.08      $1,620,676.82   $1,620,676.82       $66,221.47




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 18-02735                       Doc 62        Filed 04/09/19 Entered 04/09/19 13:14:52                                    Desc Main
                                                                        Document     Page 6 of 9
                                                                Form 1
                                                                                                                                                            Exhibit 8
                                            Individual Estate Property Record and Report                                                                    Page: 1

                                                             Asset Cases
Case No.:    18-02735                                                                              Trustee Name:      (330350) Eugene Crane
Case Name:         OLSON, STEVEN T.                                                                Date Filed (f) or Converted (c): 01/31/2018 (f)
                                                                                                   § 341(a) Meeting Date:       03/06/2018
For Period Ending:         03/15/2019                                                              Claims Bar Date:      06/14/2018

                                       1                                   2                      3                      4                    5                  6

                           Asset Description                            Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                         Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                        Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                   and Other Costs)

    1       1021 ROYAL SAINT GEORGE,                                    450,000.00                         0.00                                   0.00                        FA
            NAPERVILLE, IL 60563-0000, DUPAGE
            COUNTY
            Single-family home, Investment property. Entire
            property value: $800,000.00. 1/2 interest - Co-owned
            with non-filing sister.
            This property was in foreclosure and was sold by the
            lien holder.

    2       740 W. FULTON ST., APT. 1405,                               450,000.00                         0.00                                   0.00                        FA
            CHICAGO, IL 60661-0000, COOK
            COUNTY
            Condominium or cooperative. Entire property value:
            $900,000.00. Debtor's half is $450,000.00. Debtor has
            taken tenancy in entirety exemption and regular
            homestead exemption.
            Need to investigate and object if necessary.

    3       2001 AUDI TT ROADSTER, 80,000                                  2,500.00                    2,500.00                                   0.00                        FA
            (APPROX.) MILES
            1/2 interest (approx. $2,500). Co-owned with non-filing
            spouse. Entire property value: $5,000.00

    4       1/2 INTEREST IN FURNITURE,                                     2,000.00                    2,000.00                                   0.00                        FA
            APPLIANCES, KITCHENWARE
            (APPROX.)

    5       CELLPHONE, COMPUTER, PRINTER, I-                                   500.00                   500.00                                    0.00                        FA
            POD (APPROX.)

    6       MISCELLANEOUS WEARING APPAREL                                  2,000.00                        0.00                                   0.00                        FA
            (APPROX.)

    7       2 RINGS AND 2 WATCHES (APPROX.)                                    500.00                   500.00                                    0.00                        FA

    8       CASH                                                               200.00                   200.00                                    0.00                        FA

    9       SAVINGS: ALLIANT CREDIT UNION                                51,063.98                    51,063.98                              51,574.13                        FA
            (APPROX.)

   10       CHECKING: ALLIANT CREDIT UNION                                     322.54                   322.54                                    0.00                        FA
            (APPROX.)

   11       CHECKING: CHASE (APPROX.)                                      4,187.61                     187.61                                    0.00                        FA

   12       SAVINGS: CHASE                                                       0.00                      0.00                                   0.00                        FA

   13       OLSON PROPERTIES, LLC, 50%                                           0.00                      0.00                                   0.00                        FA
            OWNERSHIP
            LLC formed to sell two properties co-owned by Debtor
            and husband. Investigating the actual value of
            proceeds from sales and where the proceeds went.

   14       IRA: AMERIPRISE FINANCIAL AND T.                            730,075.07                         0.00                                   0.00                        FA
            ROWE PRICE (APPROX.)

   15       PENSION: SURS, THE STATE                                      Unknown                          0.00                                   0.00                        FA
            UNIVERSITY RETIREMENT SYSTEM

   16       AMERIPRISE FINANCIAL (APPROX.)                               89,202.45                         0.00                                   0.00                        FA
            Annuity owned by Debtor



UST Form 101-7-TDR ( 10 /1/2010)
                   Case 18-02735                      Doc 62         Filed 04/09/19 Entered 04/09/19 13:14:52                                 Desc Main
                                                                       Document     Page 7 of 9
                                                               Form 1
                                                                                                                                                           Exhibit 8
                                           Individual Estate Property Record and Report                                                                    Page: 2

                                                            Asset Cases
Case No.:    18-02735                                                                          Trustee Name:      (330350) Eugene Crane
Case Name:        OLSON, STEVEN T.                                                             Date Filed (f) or Converted (c): 01/31/2018 (f)
                                                                                               § 341(a) Meeting Date:       03/06/2018
For Period Ending:         03/15/2019                                                          Claims Bar Date:      06/14/2018

                                      1                                  2                    3                      4                    5                     6

                           Asset Description                          Petition/       Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)            Unscheduled      (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                       Values               Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                    Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                               and Other Costs)

   17       1/2 INTEREST IN TIMESHARE IN                                Unknown                        0.00                                    0.00                          FA
            ORLANDO, FLORIDA. OWNED IN
            TENANCY BY THE ENTIRETY,

   18       Ownership interest in Expressions of You                    Unknown                        0.00                                    0.00                          FA
            Design consulting business which operated until 2015.
            Listed in Statement of Financial Affairs.

   19       Inherited IRA (u)                                           Unknown                   29,000.00                              28,934.92                           FA

   19       Assets Totals (Excluding unknown values)                $1,782,551.65              $86,274.13                             $80,509.05                       $0.00



 Major Activities Affecting Case Closing:



                                  12/21: TFR was filed with Court; Final Hearing on 01/31/2019 at 10 am J-Thorne (dk)
                                  11/30: TFR filed with USTO for review (dk)
                                  10/30: Tax returns prepared and filed with IRS and IDOR (dk)
                                  07/10: Rec'd funds from liquidated inherited IRA (dk)
                                  07/03: Filed POC on behalf of BAC Home Loans Servicing LP for loan deficiency of 1.6 million (dk)
                                  04/24: Sent ltr to Debtor's atty requesting GO Limited and Olson Properties tax returns, Ameriprise IRA
                                  statements from 2012 on; where money came from to buy annuity. Need to trace where funds from sale of
                                  two properties went. (dk)
                                  4/3 - Filed Motion to Extend Time to Obj to Discharge and Motion to Employ CSC&D - to be heard on April
                                  10th (jm)
                                  03/09: Filed Initial Report of Assets to set bar date (dk)
                                  03/08: Investigation into ownership of Patents; Ownership of Property in Naperville pending foreclosure
                                  (Debtor says it was his sister's home); Two rental properties, one owned by Olson Properties and other jointly
                                  owned with spouse, sold in 2012 and 2014 - rec'd 1.1 million for both; claims 250K was used to renovate
                                  current home and rest for int'l travel? Investigate if proceeds deposited into Pension plan (dk)
                                  03/06: appeared at 341 mtg; Investigate properties sold and where proceeds went; request cancelled
                                  checks from sale of 2 properties - did he deposit half into his pension?? Continued to 04/10; Trustee may
                                  want to examine him in our ofc on another date (dk)
                                  03/05/2018: Rec'd check for 51K from bank account; deposited (dk)


 Initial Projected Date Of Final Report (TFR): 12/31/2019                           Current Projected Date Of Final Report (TFR):             12/19/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                        Case 18-02735                Doc 62       Filed 04/09/19 Entered 04/09/19 13:14:52                                      Desc Main
                                                                    Document     Page 8 of 9
                                                               Form 2                                                                                     Exhibit 9
                                                                                                                                                          Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 18-02735                                           Trustee Name:                      Eugene Crane (330350)
Case Name:                OLSON, STEVEN T.                                   Bank Name:                         Rabobank, N.A.
Taxpayer ID #:            **-***3563                                         Account #:                         ******8300 Checking
For Period Ending: 03/15/2019                                                Blanket Bond (per case limit): $5,000,000.00
                                                                             Separate Bond (if applicable): N/A
    1             2                        3                                        4                                5                      6                       7

  Trans.       Check or      Paid To / Received From            Description of Transaction          Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                             Tran. Code       $                       $

 03/05/18        {9}      Weissberg and Associates, Ltd      Liquidation of Alliant Credit Union   1129-000          51,574.13                                          51,574.13
                                                             Savings Account

 03/30/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      59.34                  51,514.79
                                                             Fees

 04/30/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      71.62                  51,443.17
                                                             Fees

 05/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      81.39                  51,361.78
                                                             Fees

 06/29/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      71.41                  51,290.37
                                                             Fees

 07/10/18        {19}     Weissberg and Associates, Ltd      Proceeds from Debtor's Inherited      1229-000          28,934.92                                          80,225.29
                                                             IRA account

 07/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     106.43                  80,118.86
                                                             Fees

 08/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                     119.08                  79,999.78
                                                             Fees

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      61.36                  79,938.42
                                                             Fees

 10/30/18        101      United States Treasury             EIN #XX-XXXXXXX; 2018 Form            2810-000                                     338.00                  79,600.42
                                                             1041

 10/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      72.27                  79,528.15
                                                             Fees

 02/05/19        102      Eugene Crane                       Distribution payment - Dividend       2100-000                                  7,275.45                   72,252.70
                                                             paid at 100.00% of $7,275.45;
                                                             Claim # FEE; Filed: $7,275.45

 02/05/19        103      Crane, Simon, Clar & Dan           Distribution payment - Dividend       3110-000                                  4,974.00                   67,278.70
                                                             paid at 100.00% of $4,974.00;
                                                             Claim # ; Filed: $4,974.00

 02/05/19        104      Crane, Simon, Clar & Dan           Distribution payment - Dividend       3120-000                                     156.23                  67,122.47
                                                             paid at 100.00% of $156.23; Claim
                                                             # ; Filed: $156.23

 02/05/19        105      Kutchins, Robbins & Diamond,       Distribution payment - Dividend       3410-000                                     901.00                  66,221.47
                          Ltd.                               paid at 100.00% of $901.00; Claim
                                                             # ; Filed: $901.00

 02/05/19        106      BAC Home Loans Servicing LP        Distribution payment - Dividend       7200-000                                 66,221.47                        0.00
                                                             paid at 4.09% of $1,620,676.82;
                                                             Claim # 1; Filed: $1,620,676.82

                                               COLUMN TOTALS                                                         80,509.05               80,509.05                      $0.00
                                                     Less: Bank Transfers/CDs                                               0.00                   0.00
                                               Subtotal                                                              80,509.05               80,509.05
        true
                                                     Less: Payments to Debtors                                                                     0.00

                                               NET Receipts / Disbursements                                         $80,509.05             $80,509.05


                                                                                                                                                            false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                     ! - transaction has not been cleared
                  Case 18-02735              Doc 62     Filed 04/09/19 Entered 04/09/19 13:14:52                     Desc Main
                                                          Document     Page 9 of 9
                                                       Form 2                                                             Exhibit 9
                                                                                                                          Page: 2
                                       Cash Receipts And Disbursements Record
Case No.:           18-02735                                 Trustee Name:                   Eugene Crane (330350)
Case Name:          OLSON, STEVEN T.                         Bank Name:                      Rabobank, N.A.
Taxpayer ID #:      **-***3563                               Account #:                      ******8300 Checking
For Period Ending: 03/15/2019                                Blanket Bond (per case limit): $5,000,000.00
                                                             Separate Bond (if applicable): N/A

                                       Net Receipts:          $80,509.05
                           Plus Gross Adjustments:                  $0.00
                         Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:          $80,509.05




                                                                                                NET                  ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS             BALANCES
                                 ******8300 Checking                            $80,509.05         $80,509.05                $0.00

                                                                                $80,509.05              $80,509.05            $0.00




UST Form 101-7-TDR (10 /1/2010)
